

Exhibit 10.13
EMPLOYMENT AGREEMENT
AGREEMENT dated as of September 27, 2012, but with effect from December 8, 2011,
by and among Streamline Health Solutions, Inc., a Delaware corporation (the
“Parent”), and Streamline Health, Inc., an Ohio corporation (the “Company”), on
the one hand, and Matthew S. Seefeld (“Executive”), on the other hand.
This Agreement amends and restates the Employment Agreement dated as of December
7, 2011, by and among the parties to this Agreement pursuant to which Executive
was first employed by the Parent and the Company. It is the intention of the
parties that, from and after the date of this Agreement, Executive’s continued
employment with the Parent and the Company will be governed by this Agreement.
Accordingly, in consideration of the premises and the agreements contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which the parties hereby acknowledge, the parties agree as follows:
1.EMPLOYMENT
The Parent and the Company hereby agree to employ Executive, and Executive, in
consideration of such employment and other consideration set forth herein,
hereby accepts employment, upon the terms and conditions set forth herein.
2.    POSITION AND DUTIES
During the term of this Agreement, Executive will be employed as Senior Vice
President, Solutions Strategy, for the Company. While employed hereunder,
Executive will do all things necessary, legal and incident to the above
position, including, by way of example and not limitation, solutions management
and (as such functions relate to the Company’s portfolio of solutions) strategic
planning and acquisitions, and such other senior executive-level functions as
the Chief Executive Officer of the Company (the “CEO”), to whom Executive will
report, may establish from time to time.
Executive will work primarily at the Company’s Atlanta, Georgia, location and
also at premises located in Del Mar, California, as provided in the Sublease
dated as of February 1, 2012, between James Kirkpatrick, as sublandlord, and the
Parent, as subtenant, utilizing a laptop computer system and secure data link
provided to him by the Company at its sole expense. Executive acknowledges that
in discharging his duties hereunder it may be necessary for him to travel, at
times extensively, including to the Company’s offices located in Cincinnati,
Ohio, and New York, New York, and to customer and business partner locations.
3.    COMPENSATION
Subject to such modifications as may be contemplated by said exhibit and
approved from time to time by the Parent’s Board of Directors or the
Compensation Committee of said Board, Executive will receive the compensation
and benefits listed on the attached Exhibit A. Such

1



--------------------------------------------------------------------------------



compensation and benefits will be paid and provided by the Company in accordance
with the Company’s regular payroll, compensation and benefits policies.
4.    EXPENSES
The Company will pay or reimburse Executive for all travel and out-of-pocket
expenses reasonably incurred or paid by Executive in connection with the
performance of Executive’s duties as an employee of the Company upon compliance
with the Company’s procedures for expense reimbursement, including the
presentation of expense statements or receipts or such other supporting
documentation as the Company may reasonably require.
5.    PRIOR EMPLOYMENT; BINDING AGREEMENT
Executive warrants and represents to the Parent and the Company (i) that
Executive will take no action in violation of any employment agreement or
arrangement with any prior employer, (ii) that Executive has disclosed to the
Parent and the Company all such prior written agreements, (iii) that any
employment agreement or arrangement with any prior employer is null and void and
of no effect, and (iv) that Executive has the full right and authority to enter
into this Agreement and to perform all of Executive’s obligations hereunder.
Executive warrants and represents to the Parent and the Company that he has
obtained consent of his prior Employer to enter into this Agreement and that he
has the full right and authority to perform and fulfill all of his obligations
hereunder. The Parent and the Company warrant and represent to the Executive
that the Parent and the Company, acting by the officer executing this Agreement
on their behalf, has the full right and authority to enter into this Agreement
and to perform all of the Parent’s and the Company’s obligations hereunder.
6.    OUTSIDE EMPLOYMENT
Executive will devote Executive’s full time and attention to the performance of
the duties incident to Executive’s positions with the Parent and the Company and
will not have any other employment with any other enterprise or substantial
responsibility for any enterprise which would be inconsistent with Executive’s
duty to devote Executive’s full time and attention to the Parent’s and the
Company’s matters; provided, however, that, the foregoing will not prevent
Executive from participation in any non-business related activity that does not
interfere in any material respect with Executive’s performance of the duties and
responsibilities to be performed by Executive under this Agreement.
7.    CONFIDENTIAL INFORMATION
Executive will not, during the term of this Agreement or at any time thereafter,
disclose, or cause to be disclosed, in any way Confidential Information, or any
part thereof, to any person, firm, corporation, association, or any other
operation or entity, or use Confidential Information on Executive’s own behalf,
for any reason or purpose. Executive further agrees that, during the term of
this Agreement or at any time thereafter, Executive will not distribute, or
cause to be distributed, Confidential Information to any third person or permit
the reproduction of Confidential Information, except on behalf of the Parent or
the Company in Executive’s capacity as an officer or employee of the Parent or
the Company. Executive will take all reasonable care to avoid unauthorized
disclosure or use of Confidential Information. Executive hereby assumes

2



--------------------------------------------------------------------------------



responsibility for and will indemnify and hold the Parent and the Company
harmless from and against any disclosure or use of Confidential Information in
violation of this Agreement.
For the purpose of this Agreement, “Confidential Information” will mean any
written or unwritten information which specifically relates to and or is used in
the Parent’s or the Company’s business (including, without limitation, the
Parent’s or the Company’s services, processes, patents, systems, equipment,
creations, designs, formats, programming, discoveries, inventions, improvements,
computer programs, data kept on computer, engineering, research, development,
applications, financial information, information regarding services and products
in development, market information including test marketing or localized
marketing, other information regarding processes or plans in development, trade
secrets, training manuals, know-how of the Parent or the Company, and the
customers, clients, suppliers and others with whom the Parent or the Company
does or has in the past done, business, regardless of when and by whom such
information was developed or acquired) which the Parent or the Company deems
confidential and proprietary which is generally not known to others outside the
Parent or the Company and which gives or tends to give the Parent or the Company
a competitive advantage over persons who do not possess such information or the
secrecy of which is otherwise of value to the Parent or the Company in the
conduct of its business -- regardless of when and by whom such information was
developed or acquired, and regardless of whether any such information is
described in writing, reduced to practice, copyrightable or considered
copyrightable, patentable or considered patentable. “Confidential Information”
will not, however, include general industry information or information which is
publicly available or is otherwise in the public domain without breach of this
Agreement, information which Executive has lawfully acquired from a source other
than the Parent or the Company, or information which is required to be disclosed
pursuant to any law, regulation, or rule of any governmental body or authority
or court order. Executive acknowledges that Confidential Information is novel,
proprietary to and of considerable value to the Parent and the Company.
Executive agrees that all restrictions contained in this Section 7 are
reasonable and valid under the circumstances and hereby waives all defenses to
the strict enforcement thereof by the Parent or the Company on the grounds that
such restrictions are unreasonable.
Executive agrees that, upon the request of the Parent or the Company, or
immediately on termination of his employment for whatever reason, Executive will
immediately deliver up to the requesting entity all Confidential Information in
Executive’s possession or control, and all notes, records, memoranda,
correspondence, files and other papers, and all copies, relating to or
containing Confidential Information. Executive does not have, nor can Executive
acquire, any property or other right in Confidential Information.
8.    PROPERTY OF THE PARENT AND THE COMPANY
All documented ideas, inventions, discoveries, proprietary information,
know-how, processes and other developments and, more specifically, improvements
to existing inventions, conceived by Executive, alone or with others, in the
course and during the term of Executive’s employment, whether or not during
working hours and whether or not while working on a specific project, that are
within the scope of the Parent’s or the Company’s business operations or that
relate to any work or projects of the Parent or the Company, are and will remain
the

3



--------------------------------------------------------------------------------



exclusive property of the Parent and the Company. Inventions, improvements and
discoveries relating to the business of the Parent or the Company conceived or
made by Executive, either alone or with others, while an officer or employee of
the Parent or the Company are the sole property of the Parent and the Company.
The Executive will promptly disclose in writing any such matters to the Parent
and the Company but to no other person without the consent of the Company.
Executive hereby assigns and agrees to assign all right, title, and interest in
and to such matters to the Company. Executive will, upon request of the Company,
execute such assignments or other instruments and assist the Parent and the
Company in obtaining, at the Company’s sole expense, of any patents, trademarks
or similar protection, if available, in the name of the Company.
9.    NON-COMPETITION AGREEMENT
(a)    During the term of Executive’s employment, whether under this Agreement
or at will, and for a period of:
▪18 months after the termination date of Executive’s employment if termination
is voluntary;
▪18 months after the termination date of Executive’s employment if termination
is for Good Cause; or
▪12 months after the termination date of Executive’s employment if termination
is without Good Cause, provided that Executive has received all the compensation
specified in Sections 11 and 13 hereof to be received by him coincident with
such termination;
Executive agrees that he will not directly or indirectly, whether as an
employee, agent, director, officer, investor, partner, shareholder, proprietor,
lender or otherwise own, operate or otherwise work for or participate in any
Competitive Business (as defined in subsection (c) below); provided, however,
that the foregoing will not prohibit Executive from:
▪ owning not more than 5% of the outstanding stock of a corporation subject to
the reporting requirements of the Securities Exchange Act of 1934, or
▪working for a consulting firm that does not offer software of the type
described in the definition of Competitive Business as a service to health care
industry clients (or, if the firm offers such a service, that it is then a
reseller or marketing partner of the Company or one of its affiliates.
(b)    During the term of Executive’s employment and for a period ending one
year from the termination of Executive’s employment with the Company, whether by
reason of the expiration of the term of this Agreement, resignation, discharge
by the Parent and the Company or otherwise, or for such shorter period as
Executive, if terminated without Good

4



--------------------------------------------------------------------------------



Cause, is entitled to compensation pursuant to Section 11 or 13 hereof,
Executive hereby agrees that Executive will not, directly or indirectly:
(i)    solicit, otherwise attempt to employ or contract with any current or
future employee of the Parent or the Company for employment or otherwise in any
Competitive Business or otherwise offer any inducement to any current or future
employee of the Parent or the Company to leave the Parent’s or the Company’s
employ; or
(ii)    contact or solicit any customer or client of the Parent or the Company
(an “Existing Customer”), contact or solicit any individual or business entity
with whom the Parent or the Company has directly communicated for the purpose of
rendering services prior to the effective date of such termination (a “Potential
Customer”), or otherwise provide any other products or services for any Existing
Customer or Potential Customer of the Parent or the Company, on behalf of a
Competitive Business or in a manner that is competitive to the Parent’s or the
Company’s business; or
(iii)    Use or divulge to anyone any information about the identity of the
Parent’s or the Company’s customers or suppliers (including, without limitation,
mental or written customer lists and customer prospect lists), or information
about customer requirements, transactions, work orders, pricing policies, plans,
or any other Confidential Information.
(c)    The term “Competitive Business” means, for purposes of this Section, the
business of providing performance management, claims management, denial
management, data analytics (including, without limitation, key performance
indicators, point of service analytics and clinical analytics), executive
reporting (including financial data dashboards), audit management, receivables
management, reserve modeling, medical records abstracting and computer assisted
coding (or business intelligence solutions regarding any of the foregoing) for
health care based businesses.
10.    TERM
Unless earlier terminated pursuant to Section 11 hereof, the term of this
Agreement (the “Term”) will be for the time period beginning on the date hereof
and continuing through the date immediately preceding the first anniversary of
the date hereof (the “Expiration Date”). On the Expiration Date, and on each
annual Expiration Date thereafter (each such date being hereinafter referred to
as the “Renewal Date”), absent notice to the contrary from either party hereto
to the other received at least 60 days prior to commencement of the renewal
term, the term of employment hereunder will automatically renew for an
additional one-year period. Unless waived in writing by the Company, the
requirements of Sections 7 (Confidential Agreement), 8 (Property of the Parent
and the Company) and 9 (Non-Competition Agreement) will survive the expiration
or termination of this Agreement.
11.    TERMINATION
(a)    Death. This Agreement and Executive’s employment hereunder will be
terminated on the death of Executive, effective as of the date of Executive’s
death.

5



--------------------------------------------------------------------------------



(b)    Continued Disability. This Agreement and Executive’s employment hereunder
may be terminated, at the option of the Parent and the Company, upon a Continued
Disability of Executive, effective as of the date of the determination of
Continued Disability as that term is hereinafter defined. For the purposes of
this Agreement, “Continued Disability” will be defined as the inability or
incapacity (either mental or physical) of Executive to continue to perform
Executive’s duties hereunder for a continuous period of 120 working days, or if,
during any calendar year of the Term hereof because of disability, Executive
will have been unable to perform Executive’s duties hereunder for a total period
of 180 working days regardless of whether or not such days are consecutive. The
determination as to whether Executive is unable to perform the essential
functions of Executive’s job will be made by the CEO in his reasonable
discretion; provided, however, that if Executive is not satisfied with the
decision of the CEO, Executive will submit to examination by three competent
physicians who practice in the metropolitan area in which the Company then
maintains its principal office, one of whom will be selected by the Company,
another of whom will be selected by Executive, with the third to be selected by
the physicians so selected. The determination of a majority of the physicians so
selected will supersede the determination of the Board and will be final and
conclusive.
(c)     Termination For Good Cause. Notwithstanding any other provision of this
Agreement, the Parent and the Company may at any time immediately terminate this
Agreement and Executive’s employment hereunder for Good Cause. For this purpose,
“Good Cause” will include the following: the current use of illegal drugs;
conviction of any crime which involves moral turpitude, fraud or
misrepresentation; commission of any act which would constitute a felony and
which adversely impacts the business or reputation of the Company; fraud;
misappropriation or embezzlement of Parent or Company funds or property; willful
misconduct or grossly negligent or reckless conduct which is materially
injurious to the reputation, business or business relationships of the Parent or
the Company; material violation or default on any of the provisions of this
Agreement; or material and continuous failure to meet reasonable performance
criteria or reasonable standards of conduct as established from time to time by
the CEO and communicated to Executive. Any alleged cause for termination will be
delivered in writing to Executive stating the basis for such cause along with
any notice of such termination.
(d)    Termination Without Good Cause. The Parent and the Company may terminate
Executive’s employment and all other positions prior to the Expiration Date at
any time, whether or not for Good Cause (as “Good Cause” is defined in Section
11(c) above). In the event the Company terminates Executive prior to the
Expiration Date, for reasons other than Good Cause, Executive’s Death, or
Executive’s Disability, the Company will pay Executive severance in an amount
equal to six months’ base salary, which will be paid as soon as practicable
following Executive’s execution (and non-revocation) of a form of general
release of claims as is acceptable to the Parent and the Company by continuation
of payments in accordance with the Company’s regular payroll cycle and policies.
12.    ADVICE TO PROSPECTIVE EMPLOYERS
If Executive seeks or is offered employment by any other company, firm or
person, he will notify the prospective employer of the existence and terms of
the non-competition and confidentiality agreements set forth in Sections 7 and 9
of this Agreement.

6



--------------------------------------------------------------------------------



13.    CHANGE IN CONTROL; ACCELERATED VESTING SCHEDULES
(a)    In the event that, within 12 months of a change in control of the Parent,
Executive’s employment by the Company is terminated prior to the end of the then
current Term or Executive terminates his employment due to a material reduction
in his duties or compensation (“Good Reason”), all stock options and restricted
stock granted to Executive will immediately vest in full, and the Company will
pay Executive severance in accordance with Section 11(d) above. In the event
Executive seeks to terminate his employment for Good Reason, such termination
will not be treated for purposes of this Section 13 as a resignation for Good
Reason unless Executive provides the Company with notice of the existence of the
condition claimed to constitute Good Reason within 30 days of the initial
existence of such condition and the Company fails to remedy such condition
within 30 days following the Company’s receipt of such notice.
The foregoing provisions relating to stock options and restricted stock will in
no way apply to any convertible debt or stock received upon conversion of such
debt as may be received by Executive in connection with his membership interest
in or employment by Interpoint Partners, LLC.
(b)    For purposes of this Agreement, “change in control” means any of the
following events:
(i)    A change in control of the direction and administration of the Parent’s
business of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A promulgated under the Securities Exchange
Act of 1934, as amended (the “1934 Act”), as in effect on the date hereof and
any successor provision of the regulations under the 1934 Act, whether or not
the Parent is then subject to such reporting requirements; or
(ii)    Any “person” (as such term is used in section 13(d) and section 14(d)(2)
of the 1934 Act but excluding any employee benefit plan of the Parent) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the 1934 Act),
directly or indirectly, of securities of the Parent representing more than one
half of the combined voting power of the Parent’s outstanding securities then
entitled to vote for the election of directors; or
(iii)    The Parent will sell all or substantially all of the assets of the
Parent; or
(iv)    The Parent will participate in a merger, reorganization, consolidation
or similar business combination that constitutes a change in control as defined
in the Parent’s 2005 Incentive Compensation Plan or results in the occurrence of
any event described in Sections 13(b) (i), (ii) or (iii) above.
(c)    Notwithstanding anything to the contrary contained in this Agreement, in
the event any amounts payable hereunder would be considered to be excess
parachute payments for purposes of the amount payable following the occurrence
of a “Change of Control” that is treated as a "change in the ownership or
effective control" of the Parent or "in the ownership of a

7



--------------------------------------------------------------------------------



substantial portion of the assets" of the Parent for purposes of Sections 280G
and 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), those
payments that are treated for purposes of Code Section 280G as being contingent
on a "change in the ownership or effective control" (as that phrase is used for
purposes of Code Section 280G) of the Parent will be reduced, if and to the
extent necessary, so that no payments under this Agreement are treated as excess
parachute payments.
14.    ACKNOWLEDGEMENTS
The Parent, the Company and Executive each hereby acknowledge and agree as
follows:
(a)    The covenants, restrictions, agreements and obligations set forth herein
are founded upon valuable consideration, and, with respect to the covenants,
restrictions, agreements and obligations set forth in Sections 7, 8 and 9
hereof, are reasonable in duration and geographic scope;
(b)    In the event of a breach or threatened breach by Executive of any of the
covenants, restrictions, agreements and obligations set forth in Section 7, 8 or
9 hereof, monetary damages or the other remedies at law that may be available to
the Parent or the Company for such breach or threatened breach will be
inadequate and, without prejudice to the Parent’s or the Company’s right to
pursue any other remedies at law or in equity available to it for such breach or
threatened breach, including, without limitation, the recovery of damages from
Executive, the Parent or the Company will be entitled to injunctive relief from
a court of competent jurisdiction; and
(c)    The time period and geographical area set forth in Section 9 hereof are
each divisible and separable, and, in the event that the covenants not to
compete contained therein are judicially held invalid or unenforceable as to
such time period or geographical area, they will be valid and enforceable in
such geographical area(s) and for such time period(s) which the court determines
to be reasonable and enforceable. Executive agrees that in the event any court
of competent jurisdiction determines that the above covenants are invalid or
unenforceable to join with the Parent and the Company in requesting that court
to construe the applicable provision by limiting or reducing it so as to be
enforceable to the extent compatible with the then applicable law. Furthermore,
any period of restriction or covenant herein stated will not include any period
of violation or period of time required for litigation to enforce such
restriction or covenant.
15.    NOTICES
Any notice or communication required or permitted hereunder will be given in
writing and will be sufficiently given if delivered personally or sent by
telecopy to such party addressed as follows:
(a)    In the case of the Parent or the Company, if addressed to it as follows:
[Name of the Parent or the Company]
1230 Peachtree Street NE, Suite 1000


8



--------------------------------------------------------------------------------



Atlanta, Georgia 30309
Attn: Chief Financial Officer
(b)    In the case of Executive, if addressed to Executive at the most recent
address on file with the Company.
Any such notice delivered personally or by telecopy will be deemed to have been
received on the date of such delivery. Any address for the giving of notice
hereunder may be changed by notice in writing.
16.    ASSIGNMENT, SUCCESSORS AND ASSIGNS
This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective legal representatives, successors and assigns. The
Parent and the Company may assign or otherwise transfer its rights under this
Agreement to any successor or affiliated business or corporation (whether by
sale of stock, merger, consolidation, sale of assets or otherwise), but this
Agreement may not be assigned, nor may the duties hereunder be delegated by
Executive. In the event that the Parent and the Company assign or otherwise
transfer their rights under this Agreement to any successor or affiliated
business or corporation (whether by sale of stock, merger, consolidation, sale
of assets or otherwise), for all purposes of this Agreement, the “Parent” and
the “Company” will then be deemed to include the successor or affiliated
business or corporation to which the Parent and the Company, respectively,
assigned or otherwise transferred their rights hereunder.
17.    MODIFICATION
This Agreement may not be released, discharged, abandoned, changed, or modified
in any manner, except by an instrument in writing signed by each of the parties
hereto.
18.    SEVERABILITY
The invalidity or unenforceability of any particular provision of this Agreement
will not affect any other provisions hereof and the parties will use their best
efforts to substitute a valid, legal and enforceable provision, which, insofar
as practical, implements the purpose of this Agreement. Any failure to enforce
any provision of this Agreement will not constitute a waiver thereof or of any
other provision hereof.
19.    COUNTERPARTS
This Agreement may be signed in counterparts (and delivered via facsimile
transmission or email in pdf format), and each of such counterparts will
constitute an original document and such counterparts, taken together, will
constitute one and the same instrument.
20.    ENTIRE AGREEMENT
This Agreement constitutes the entire agreement among the parties with respect
to the subject matter of this Agreement and supersedes all prior and
contemporaneous agreements, understandings, and negotiations, whether written or
oral, with respect to such subject matter.

9



--------------------------------------------------------------------------------



21.    DISPUTE RESOLUTION
Except as set forth in Section 14 above, any and all disputes arising out of or
in connection with the execution, interpretation, performance, or
non-performance of this Agreement or any agreement or other instrument between,
involving or affecting the parties (including the validity, scope and
enforceability of this arbitration clause), will be submitted to and resolved by
arbitration. The arbitration will be conducted pursuant to the terms of the
Federal Arbitration Act and the Employment Arbitration Rules and Mediation
Procedures of the American Arbitration Association. Either party may notify the
other party at any time of the existence of an arbitrable controversy by
certified mail and the parties will attempt in good faith to resolve their
differences within 15 days after the receipt of such notice. If the dispute
cannot be resolved within the 15-day period, either party may file a written
demand for arbitration with the American Arbitration Association. The place of
arbitration will be Atlanta, Georgia.
22.    SECTION 409A
If Executive is a “specified employee” under Section 409A of the Code, amounts
that are deferred compensation are not payable to the Executive until six months
after his date of termination. If Section 409A applies, then notwithstanding the
preceding sentence and as an exception to the six-month delay otherwise required
by Section 409A of the Code, amounts due under Section 11(d) will be payable in
regular installments in accordance with the Company’s general payroll practices
for salaried employees until the March 15th of the year following the year of
termination with the regular installment payment that immediately precedes March
15 to include any installment amounts that would otherwise be delayed because of
the six-month delay. After the expiration of the six-month delay period
following the date of termination, any and all remaining amounts due to
Executive will then be paid to Executive in a lump sum.
    
If Executive’s termination of employment occurs on or prior to the March 15th of
the year following the year of the change in control, the lump sum due to
Executive pursuant to Section 13 will be paid immediately (but not later than
the applicable March 15th) following the date of termination. But if Executive
is a “specified employee” under Section 409A of the Code and Executive’s
termination of employment occurs later than the March 15th of the year following
the year of the change in control, the lump sum will be immediately payable
after the expiration of six months after the date of such termination of
employment.
    
If any tax is imposed on Executive under Section 409A of the Code with respect
to any payment made by the Company to Executive pursuant to Section 11(d) or
Section 13 hereof, Executive will be responsible for payment of such tax,
penalty, interest and any related audit costs incurred by Executive.


23.    GOVERNING LAW
The provisions of this Agreement will be governed by and interpreted in
accordance with the internal laws of the State of Georgia and the laws of the
United States applicable therein. The Executive acknowledges and agrees that
Executive is subject to personal jurisdiction in the state and federal courts in
Fulton County, Georgia.

10



--------------------------------------------------------------------------------





[The next page is the signature page.]

11



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto
effective as of the date first above written.
STREAMLINE HEALTH SOLUTIONS, INC. 


By: __________________________________
      Robert E. Watson
President and Chief Executive Officer
STREAMLINE HEALTH, INC 

 
By: __________________________________
      Robert E. Watson
President and Chief Executive Officer
EXECUTIVE


___________________________________
Matthew S. Seefeld


12



--------------------------------------------------------------------------------



EXHIBIT A - COMPENSATION AND BENEFITS
1.
Base Salary and Bonus. Base Salary will be paid at an annualized rate through
September 30, 2012 of $150,000 and thereafter of $200,000, which will be subject
to periodic review and adjustment by the Compensation Committee (the
“Committee”) of the Board of Directors of the Parent. In addition, Executive
will be eligible for a bonus of up to 30% of base salary (prorated for any
partial year) contingent upon meeting defined corporate and personal goals as
agreed from time to time by the CEO and Executive.

2.
Commissions. Executive will participate, as a “Sales Executive”, in the
Company’s Sales Incentive Compensation Plan (Effective as of February 1, 2012),
a copy of which has been provided to Executive, and successor such plans. As
such, Executive will for the balance of FY2012 receive overrides of 0.5%, 0.5%
and 1.0% on any and all client agreements entered into on or after the date
hereof and before February 1, 2013, with respect to the Company’s Business
Analytics, AccessAnyWhere and Computer Assisted Coding solutions, respectively.

3.
Benefits; PTO. Executive will participate in the Parent’s benefit plans on the
same terms and conditions as provided for other executives of the Company, and
subject to all terms and conditions of such plans, and will accrue paid time off
at the rate of 20 days per annum.

4.
Stock Option Grants. The Parent has already made an inducement grant of stock
options to Executive. In addition, the Parent will, promptly following approval
by the stockholders of the Parent of an amendment to the Parent’s 2005 Incentive
Compensation Plan increasing the number of shares available for issuance under
the plan at a special meeting expected to be held before the end of the year,
propose to the Committee an additional grant in an amount calculated to put
Executive on a par with other senior vice presidents. Vesting of any such
additional grant may be made subject to the attainment of certain milestones and
in all other respects will be subject to the discretion of the Committee.


13

